Case 2:20-cv-04874-DSF-JPR Document 16 Filed 11/25/20 Page 1 of 2 Page ID #:162




  1   Jonathan M. Genish (State Bar No. 259031)
  2   jgenish@blackstonepc.com
      Matthew W. Dietz (State Bar No. 274665)
  3
      mdietz@blackstonepc.com
  4   Jill J. Parker (State Bar No. 274230)
      jparker@blackstonepc.com
  5
      BLACKSTONE LAW, APC
  6   8383 Wilshire Boulevard, Suite 745
      Beverly Hills, California 90211
  7
      Telephone: (310) 622-4278
  8
      Attorneys for Plaintiff
  9
      and the Putative Class
 10

 11                         UNITED STATES DISTRICT COURT
 12                       CENTRAL DISTRICT OF CALIFORNIA
 13

 14     KAREN HARTSTEIN, in her
                                                 Case No. 2:20-cv-4874-DSF-JPR
        representative capacity and on behalf
 15
        of herself and all others similarly
 16     situated,                                 DISCOVERY MATTER

 17                                               [PROPOSED] PROTECTIVE
                     Plaintiff,                   ORDER
 18
               v.
 19
                                                  Complaint Filed: April 24, 2020
        HYATT CORPORATION, a
 20
        Delaware corporation doing business       Trial Date: March 8, 2022
 21     in California; and DOES 1 through
        100, inclusive.
 22

 23                  Defendant.
 24

 25

 26

 27   ///
 28
                                               1
                                  [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-04874-DSF-JPR Document 16 Filed 11/25/20 Page 2 of 2 Page ID #:163




 1                              ORDER ON STIPULATION
 2          Based upon the Parties’ stipulation and good cause appearing, the Court
 3    hereby ENTERS the Stipulated Protective Order as set forth.
 4
     IT IS SO ORDERED.
 5

 6
             11/25/20
     DATED: ______________                  /S/ Jean P. Rosenbluth
                                    By: ____________________________________
 7                                      Honorable Jean P. Rosenbluth
 8                                      United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                                 [PROPOSED] PROTECTIVE ORDER
